 CLANEBACH, INC., D/B/A CAROUSEL341Clanebach,Inc.,d/b/a CarouselandAmericanFederation of Casino and Gaming Employees andDannyFoster.Cases31-CA-654and31-CA-723March 14, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 14, 1967, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and were engaging in certain unfair labor prac-tices and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the RespondentCompany had not engaged in certain unfair laborpractices alleged, and recommended that such al-legations be dismissed. Thereafter the Respondentfiled exceptions to the Trial Examiner's Decision,and a brief in support.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as to that part ofthe remedy granting a bargaining order and as toparagraphs 4 and 5 of the Conclusions of Lawwhich concern majority status.The complaint herein alleges only violations ofSection 8(a)(1) and (3). As set out in his Decision,the Trial Examiner ruled that evidence was admissi-ble in support of Charging Party's request for theinclusion of a bargaining order in the remedy, over-ruling the objections of the Respondent and theGeneral Counsel on this point. The evidence thusadmitted included testimony concerning requests tobargain in October 1966 as well as January 1967,testimony that signed authorization cards were of-fered by the Union as proof of majority, testimonythat the Respondent expressed no interest in seeingsuch cards or in having them counted and ve rifledinasmuch as it did not doubt the Union's majoritystatus, and testimony that at all meetings, includingsome in November and December, there was "n-ever any question of them admitting that werepresented a vast majority or more than a majori-ty," but that they could not conclude any bargain-ing untilthey got their license for the casino. At thehearing the cards themselves were not offered inevidence, although the Charging Party suggestedoffering them as "one exhibit," apparently not in-tending to verify the individual signatures. Thereu-pon, after an off-the-record discussion, the partiesstipulated that one of the union representatives,Mrs. Brooks, "will testify -that she had 48 cards withher" when the October request for bargaining wasmade.' Agreement was reached on this stipulationafter the Trial Examiner interpreted it as not goingto the correctness of her testimony. Mrs. Brooksdid not attend the January meeting where therequestforbargainingwas renewed.Duringtestimony of Foster, the chief , union organizer,about this January meeting, the Union suggested astipulation concerning 48 cards being presented on"the two occasions," but this ended in a stipulationto the effect that the witness would confirm Mrs.Brooks' testimony that she had 48 cards "withher." Thus it has not been established on thisrecord that at the time in question, the Union infact had a majority of 48 valid authorization cardsin the appropriate unit, which unit consisted of 84employees. Proof of majority representation is anessentialfactor in requiring that an employer bar-gainwith an employee representative.' In theabsence of proof on this vital issue a bargainingorder is inappropriate, and we shall exclude theorder to bargain in adopting the balance of theTrial Examiner's Recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow,andherebyordersthatRespondent,Clanebach, Inc., d/b/a Carousel,LasVegas,Nevada, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order, as herein modified.1.Delete paragraph 1(b) of the RecommendedOrder and renumber paragraph 1(c) as 1(b).'The Trial Examiner in fn. 9 of his Decision inadvertently referred tothis stipulation as follows:"Brooks presented 48 signed authorizationcards." However, Hanley, general business manager of the Union, testifiedthat "the cards were always offered to them, and the offer of submittingthem to a third, neutral person was offered to them "Concerning the Langhorst discharge, the Trial Examiner inadvertentlyreferred to January 1966 instead of January 1967 as the time when Ayoubtold Langhorst to take it easy about the union.2 SeeHeck's Inc.,159 NLRB 1331, 1335.170 NLRB No. 35 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Delete paragraph 2(a) of the RecommendedOrder and renumber the remaining paragraphs 2(b)through 2(f) accordingly.3.Delete the fifth indented paragraph of thenotice-TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: This con-solidated proceeding under Section10(b) of theNational Labor Relations Act, as amended, hereincalled the Act, was heard at Las Vegas, Nevada, onAugust 8 and 9, 1967,pursuant to due notice. Theoriginal charge in Case 31-CA-654 was filed byAmerican Federation of Casino and Gaming Em-ployees, sometimes herein called Federation ,orUnion, on March 27, 1967, served on Respondenton March 28, 1967, amended on June 5, 1967, andserved on Respondent on the same day.The charge in Case 3 1-CA-723 was filed byDanny Foster, an individual, on May 29, 1967, andserved on Respondent on the sameday.Theoriginal complaint in Case 31-CA-654 was issuedby theRegional Director for Region 31 on June 9,1967. An amended consolidated complaint was is-sued by the aforesaid Regional Director on July 7,1967.In substance the consolidated complaint al-leges that Respondent,through certain named su-pervisoryand managerial employees,engaged inunlawfulinterrogationconcerningemployees'unionmembership,activities,and sympathies;threatened employees with reprisals and dischargebecause of their union activities;promised benefitsto employees if they refrained from union activities;threatened an employee with physical injury; andphysically assaulted an employee because of hisunion and other protected activity. In addition it isalleged that five, employees on various dates in1967 were discriminatorily discharged because oftheir known union sympathy, adherence, and/or ac-tivity.Respondent by answer denied the allegationsof the complaint and moved for dismissal.Upon the entire record in these cases, includingmy observation of the witnesses, and after due con-sideration of the briefs filed by the General Counseland by Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTClanebach, Inc., d/b/a Carousel, herein calledRespondent, is a Nevada corporation with its prin-cipal office and place ofbusinessat Las Vegas,Nevada, where it operates a bar, restaurant, andgambling casino. During the course and conduct oftheaforesaidoperations,Respondent annuallyreceives gross revenue in excess of $500,000 andpurchases and receives in excess of $50,000 worthof material and supplies from enterprises locatedwithin the State of Nevada, which enterprisespurchased and received said goods and materialsdirectly from points located outside the State ofNevada. The complaint alleges, the answer admits,and I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges,the answer admits, and Ifind that the Federation and Culinary WorkersLocal 226 and Las Vegas Casino Employees, Local7, affiliated with Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO,herein called CulinaryWorkers,are, and at alltimesmaterial herein were,labor organizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn September 21, 1966, Federation filed arepresentation petition in the Board'sRegional Of-fice (Region 31) docketed as Case 31-RC-371.1On October 6, 1966, a similar petition was filedby Federation. The only change was in the name ofthe employer.2Afterhearing,theRegionalDirector,onDecember 8, 1966, dismissed- Case 31-RC-385 anddirectedan electionin Case 31-RC-3713 The unitfound appropriateby theRegional Director was asfollows:Allcasino employees, including dealers,keno writers, keno runners,and shills; exclud-ing all other employees,change girls, boothcashiers, office clerical employees; guards, andsupervisors as definedin the' Act.The election was scheduled for March -21, 1967,4butwas postponedby theRegionalDirectorbecause he received information that the December5, 1966, eligibility date would disenfranchise a sub-stantial portion of current employees.5On March 28, 1967, the Regional Director issueda Supplemental Direction of Election6 establishingthe eligibility period to be the payroll period whichimmediately preceded the issuance of the Supple-mental Direction of Election. As stated therein, thechange was occasioned by the substantial turnoverof personnel in the bargaining unit since the initialDirection of Election was issued.As will appearin-IG.C. Exh. 2'G.C Exh 3aG C. Exh. 4.4G C Exh 5.The scheduling of the election was delayed because of apending unfair labor practice charge5G.C Exh 66 G C. Exh 7 CLANEBACH, INC., D/B/A CAROUSEL343fra,the election has not been held because of thependency of the proceedings herein. As notedabove the original charge in Case 31-CA-654 wasfiled by Federation on March 27, 1964. 1 take offi-cial notice of the Board's established procedure todelay elections pending disposition of unfair laborpractice charges unless the union files a request toproceed. Apparently, Federation has not submitteda request to proceed in Case 31-RC-371 hence theindefinite postponement of the election ordered bythe Regional Director.Ialso take official notice of Case 31-CA-582which was dismissed? by the Regional Director onFebruary 21, 1967.B. Preliminary FindingsItwas stipulated by the parties that in October1966, Robert, Ayoub and Rocco Paravia becamecontractpurchasersof the capital stock ofClanebach, Inc.,d/b/aCarousel,Respondentherein, and that between October 1966 and March31, 1967, they were the supervisors of the establish-ment.On March 31, 1967, the Nevada State Gam-ing Commission issued the appropriate license toAyoub and Paravia, approving on the same date thecontract of.sale to them; that thereafter Ayoub andParavia became the sole shareholders and ownersof record of the stock of Respondent and that theformer owner, William McLane, ceased to be inany way connected with Respondent. The ChargingParty added the proviso that Ayoub and Paraviarepresented themselves as the sole owners of theestablishment from October 1966. As under thelaws of Nevada, Ayoub and Paravia could notbecome the legal owners until approval of the saleand issuanceof the appropriatelicense,I find thatthey were thede factoowners in charge of opera-tions from October 1966 and that they also becamethe legal owners as of March 31, 1966. Ac-cordingly, Respondentis chargeablewithall unfairlabor practices -found herein to have occurred dur-ing the 10(b), period, whether or not Ayoub andParavia were the legal owners as they were in ac-tual charge of Respondent's operations.'Vivian Brooks testified thatshe was an organizerin the employ of the Federation in September andOctober 1966, and that about October 20, 1966,she attendeda meetingat Respondent's establish-ment. Present at the meeting were Bill McLane,Tom Hanley, Dale Hill, Glen Herron, Bob Land,Danny Foster, Ayoub, and Paravia. Hanley wasidentified as the business manager of Federation,Land was chairman of the Federation's executiveboard, and Hill was its president. At this meetingBrooks presented authorization cards which sheclaimed were signed by a majority of Respondent'semployees. She testified that Ayoub_ and Paravia,during the course of the meeting, agreed that theyknew that Federation had a majority of the em-ployees at that time and did not wish to examinetheauthorizationcards.'TheFederation'srepresentatives made several proposals for recogni-tion and bargaining. Paravia and Ayoub stated thatthey wished postponementuntiltheir names wereon thelicense.Finally Paravia and Ayoub asked fora postponement of any discussion until they couldcontact their financial backers. At the next meet-ing, about 5 days later, all of the same persons werepresent except Hanley. At this meeting Federationhad a list of employees furnished by Respondent.The list10 contained 90 names of employees, 6 ofwhom may be presumed to be supervisors by virtueof their titles. Thus Federation had 48 authorizationcards of the remaining 84, a clear majority. Againat this meeting, according to the credited and unde-nied testimony of Brooks, Respondent's representa-tives,Paravia and Ayoub, conceded the' Union'smajority status but refused to engage in bargainingbecause they had not yet received an answer fromtheirfinancialbackers.ThereafterFederationnotifiedRespondent of the appointment of 11unionstewards."The above testimony of Brooks was corroboratedin varying particulars by `the testimony of DannyFoster and Hanley. At subsequentmeetings inDecember 1966, according to Hanley's undeniedtestimony, and in January 1967, according toFoster's undenied testimony, there was never anyquestion raised by Respondent's representatives, in-cluding Ayoub and Paravia, concerning the Union'smajority status.The uncontradicted testimonyshows that Respondent's representatives concededthe Union's majority status but stated they couldnot conclude any agreement until the new owner-ship was approved by the State of Nevada and thenew licenseissued. Hanley and Foster also offeredtestimony, which is undenied, that at each of themeetings the authorization cards were offered forinspection, including an offer to submit the cards toa neutral third person. On each occasion the offerwas refused.C. The AllegedDiscriminatory Discharges1.Daniel J. O'ConnorAt the outset of the hearing, the General Counselmoved to strike the name of Daniel J. O'Connor,named in the complaint as a dischargee. Counsel7Resp. Exh 2. This was a charge filed by Federation alleging,inter.,alia,that Respondent unlawfully refused to recognize and bargain with Federa-tion The Regional Director's dismissal of this charge was not appealed tothe General Counsel"GilletteMotor Transport Inc.,137 NLRB 471, cf.Perma Vinyl Corpora-tion, Dade Plastics Co and United States Pipe and Foundry Company,164NLRB 968, "(The instant case presents a stronger factual situation in thatthe new owners,Paravia and Ayoub, were parties to the unfair labor prac-tices.)Union Texas Petroleum (Allied Chemical),153 NLRB 849, is easilydistinguishable.' It was stipulated that Brooks presented 48 signed authorization cards10Charging Party's Exh 4.Charging Party's Exh 5. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDfor Federation objected. The motion was granted asitappeared that O'Connor could not be located.During the course of the hearing, no evidence wasoffered to show any discrimination with regard toO'Connor's separation from Respondent's employ-ment, therefore the allegation concerning O'Con-nor is dismissed.2.Frank LanghorstLanghorst was discharged on January 31, 1967,ostensibly because he engaged in an altercationwith a patron, Clifford Gingerich. On this particulardate,Gingerich's testimony shows, that he wasgambling at the crap table. Langhorst was one ofthe dealers at this table and standing next to Gin-gerich. Langhorst raised an objection to Gingerich'smethod of stacking chips when placing a bet, inter-lacing 25-cent chips with dollar chips, thus makingit difficult to readily see the amount of the bet asquarter chips and dollar chips are of the same sizethoughofdifferentcolors.,When Langhorstrequested Gingerich to stack his chips otherwise,Gingerich replied, "Look it is my job to stack thechips, and you take the money. That is your job."Langhorst replied, "Don't give me a bad time."Gingerich repeated his, previous statement andadded, "Don't get rough with me. I am not one ofthese out-of-towners, and I live here, and I am con-cernedwith the treatment people get here."Further angry words were exchanged culminatingwithGingerich picking up his chips. Gingenchwalked over to the cashier's cage and while cashingin complained to the cashier about the incident.TonyBarella,a pit boss, overheard the conversa-tion,questionedGingerich about it and calledRobertAyoub, one of the managers of theestablishment, over.Ayoub asked Gingerich toidentify the dealer, pointing to Langhorst and ask-ing if that was the one. Gingerich replied in the af-firmative. On cross-examination, Gingerich testifiedthat the boxman, a supervisor who presides Qver acrap table, was seated on the other side of the craptable about 4-5. feet away. Gingerich stated that hisexchange with Langhorst was not too loud and hedoubted whether the boxman heard them as the ar-gument was no more than 2 minutes in duration.Ayoub, in the presence of Gin^erich, after hearinghis story, asked the girl behind the cage for adismissalslip and told Gingerich he was going todismissLanghorst. Ayoub testified that Gingerichtold him he had been insulted by Langhorst, throw-ing chips back at him because Langhorst didn't likethe way they were stacked. Ayoub waited until theshiftwas over and told Langhorst he was ter-minated. A few days later Langhorst asked Ayoubto rehire him. Ayoub told him to come back. AfterLanghorst checked with Ayoub numerous times,Ayoub finally told him to forget about it. Ayoub,and Jerry Malice, a boxman, and other supervisorstestified that Langhorst, in effect, was arrogant tocustomers and had been reprimanded many timesbecause of this attitude.Langhorst testified that he was employed atRespondent in June1965; that he was a dealer incrap and 21; that he had worked in LasVegas gam.bling establishments for 20 years; that he had previ-ously worked for 10 yearsas_ a dealerin Kentucky;that-Ayoub told him to take it easy about the Unionin January 1966; that when he was dischargedAyoub remarked, "Now, see what the Union cando for you." Langhorst further testified that box-man Jerry Malice had reprimanded him about threeor four times but not for the way he wastreatingpatrons and that Ayoub had reprimandedhim oncefor breaking up a crapgame.Langhorst testifiedthat Gingerich used a four letter word when his at-tentionwas called to the way hewas stacking hischips, interlacing three 1 dollar chips with 5 quartetchips.Accordingly, when Gingerich won a bet,Langhorst, whose duty it was to pay the winningbet,was requiredto examinethe bet closely- todetermine the amount of the payoff. With the craptable full this would slow down proceedings. Hetestified that he told Gingerich "you make it awfultough on me, why don't you play'like the rest of theplayers?" Gingerich replied,-" F- you. That is whatyou are getting paid for."In view of the fact that Ayoub, when he testified,did not deny Langhorst's testimony concerning hisremarks about the Union and Gingerich did notdeny the use of the four letter - word, I creditLanghorst's testimony with respect to this evidence.As there is no essential disagreement in thetestimony with regard to the incident leading to thedischarge, it is necessary to determine whether,under "all the circumstances, the Gingerich incidentwas the true cause for the discharge or only a pre-text to disguise the fact that Langhorst's knownunion adherence and sympathies were the realcause for his discharge. While the matter is quiteclose, under all the circumstances, including themanifest union antipathy of Ayoub, Rocco Paravia,the comanager of Respondent's casino,and othersupervisory personnel, as will appearinfra,Ifindthat Langhorst was in fact discharged because ofhis known union sympathy and adherence and thatthe alleged discourtesy, abuse, or insult of Gin-gench was a convenient' pretext seized upon byRespondent to concealits true reasons.Langhorst'sundenied testimony concerningan incidentinvolv-ing a boxman identified as "Bimbo" Pachiano,sheds considerable light on Respondent's attitudetoward mistreatment of patrons by its employees.Pachiano, according to Langhorst, after an argu-ment with a patron, followed him outside, knockedhim down, and kicked him. Pachiano was told byAyoub that if it ever happened again he would beterminated. As this incident occurred about 1 hourbefore the Gingerichargument,the contrast intreatment of the two employees is of significance. Itisclear that Pachiano, a boxman and therefore asupervisor, was not a union member.Moreover, Ayoub's testimony as well as Malice'sfailstodiscloseanypreviousreprimand to CLANEBACH,INC., D/B/A CAROUSELLanghorst for his attitude to patrons. Both testifiedby leading questions to Langhorst's surliness and at-titude but failed to describe any other specific in-cident.Apparently, the reprimands to Langhorstconsisted of breaking up a crap game on one occa-sion and differences in the techniques of dealing atthe table. Malice's complaints consisted of "throw-ing checks" and "paying bets backward." Maliceasserted that he had been in the business for 15years and that was not the way to deal. Malicetestified that for the 2 months he supervisedLanghorst, he reprimanded him every day, con-sidered him a poor employee. He testified thatBarella also reprimanded Langhorst on several oc-casions. Despite this alleged record of Langhorst'sincompetency, Malice did not at any time recom-mend Langhorst's termination. As Malice did notimpress me as a truthful witness his testimony thathe reprimanded Langhorst daily is not credited.The trivial argument with Gingerich, who ad-mitted he was losing at the time of his dispute withLanghorst, hardly seems the kind of incident whichwould warrant a discharge. I am not prepared tofind, on the basis of this record, that gamblingcasinos, particularly Respondent's, are operated onthe principle that the patron is always right and thatapatron'sfeelingsshouldnotberuffled.Langhorst's long experience as a dealer and hisdemeanor on the witness stand convince me that hedid not threaten to throw Gingerich out12 and thathe made a reasonable request to Gingerich to stackhis bets in a different manner. On the other hand,Gingerich, somewhat perturbed because he was los-ing, reacted with undue anger and militancy toLanghorst'sadmonition.Thus it appears thatAyoub, by hastily requesting a dismissal slip in Gin-gerich's presence, decided to discharge Langhorstas soon as he was identified without providingLanghorst an opportunity to state his version of theincident. The precipitate discharge, therefore, as Ihave found above, and 'for all- the reasons statedabove, stems from causes other than the Gingerichincident.Any remaining doubts as to the true-reasonforthedischarge,areresolvedbyLanghorst's undenied testimony that Ayoub, whennotifying him of his discharge, said "Now, see whatthe Union can do for you."3. ' John G. MatvayMatvay, employed in Respondent's establishmentsince June 1965, was a 21 dealer of considerableexperience. In their testimony Respondent's super-visory hierarchy acknowledged that Matvay was atopprofessionaldealer.Respondent admittedknowledge of Matvay's union affiliation and sym-pathies and that they knew Matvay had beendesignated as a steward by Federation in October1966.345Matvay credibly testified that in October 1966,after he had returned to the Casino from a unionmeeting,he went to several of the gaming tables tonotify other union members of the date of the nextmeeting and then went to the lunch counter. MikeSarge Gambino,Respondent's chief pit boss or shiftboss, came over to Matvay and asked him what hewas doing.Matvay replied that he was notifying theunion members of a future meeting.Gambino said,"O.K." The following day,Paravia told Matvay hewas being transferred to the swing shift. Matvayprotested saying, "I can'twork swing shift.My wifeis a semi-invalid.Ihave got two young kids." Mat-vay complained to the Union and the Union ar-ranged a conference with Paravia for the next day.As a result of the conference Matvay was reinstatedto the day shift.Matvay testified credibly that atthis conference Paravia stated that Matvay had tolda pit boss that he wanted the transfer.Matvay saiditwas untrue.Whereupon Paravia or Ayoub, whowas present,stated that they made a mistake; it wasanother dealer who wanted the transfer in order tobuild a house.Matvay asked Guido,the otherdealer,about it and Guido said,"Hell, no, I justbought a house nine months ago."Matvay alsotestified that he believed that Paravia and Ayoubknew that Mrs. Matvay was an invalid.A few daysafter the conference Paravia remarked to Matvay,"Who in the hell is running this joint,me or theUnion?"Shortly after the Board's notice of election wasposted in March 1967,Gambino spoke to Matvaysaying, "John,you know the election is coming upnext week.How are you going to vote?" Matvayreplied,"Mike, don't be silly. You know I am astaunch member."The next day Paravia said toMatvay, "I talked to Mike Sarge,and I heard theway you are going to vote.Iguess you don't likeyour job."Lou Gianfreda,a pit boss,in charge of 21 tablessince the middle of March 1967,criticizedMat-vay's dealing on several occasions, complainingchiefly that Matvay was "flashing" (revealing) hishole card to patrons, thus improving their chanceof winning from the Casino. The criticism con-tinued to March 23, 1967, the date of his discharge.On March23, 1967,Matvay began dealing at a21 table. Matvay admits that he made a mistake innot picking up a losing bet of a patron,calling it atiewhen in fact Matvay,as dealer,had the winninghand.Gianfreda called Matvay on the mistake andhad him relieved at the table. Gambino came overtoMatvay,took him aside, and asked, "What areyou doing to me, John?"Matvay replied, "Mike,what could I do to you?I have been your friend fortwelve years.What could I do?" Gambino then saidthatMatvay made two mistakes,Matvay said, no,12Gingerich did not testify to this effect. Ayoub's testimony that Gin-gerich reported thisthreat isnot credited 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had only made one mistake. Gambino then said,"You made two mistakes. You are a championprofessional dealer. You are not supposed to makemistakes."Matvay answered, "Mike, that is whythey have pit bosses." Gianfreda apparently over-heard this conversation and came over, saying,"Are you callingme a ..... liar?Matvay said, "No, Iam not calling you nothing. But if you saw me makethe first mistake, why didn't you call me down on,that?" Gianfreda replied, "I just wanted to let youbury yourself." According to Matvay's creditedtestimony, he then went back to work at his table.13Shortly thereafter Paravia came into the Casinoand Gianfreda went to Paravia passing behind Mat-vay.When about to pass Matvay, Gianfreda said,"Now, we'll see what your ...... Union can do foryou now." 14Paravia had a short conversation with Gianfreda,then spoke to Gambino. He called Matvay to thefront of the restaurant and said, "Matvay, I got toterminate you." Matvay replied, "Why? Are yougoing to believe that guy, because he is from yourhome town? Aren't you going to listen to me?"There was some further discussion along this linebut Paravia repeated that no matter what Matvaysaid, he was terminated. Matvay asked about futureemployment and Paravia stated he would put down,"overstaffed" as the reason for termination.Matvay further testified that on the morning ofthe hearing he met Paravia and Attorney Richmancoming into the hearing room. Paravia asked Mat-vay if he was working and Matvay said that he hadworked at the Silver Slipper for 8 days and thenhad been asked to resign. Paravia asked what hap-pened and Matvay said that the person who got himthe job told him to quit because Matvay was sup-posed to have been a "mechanic" at Respondent'sCasino.15Matvay protested that Respondent neverhiredmechanics and if he were a mechanic hewould not have been discharged. Paravia said hewas going to look into it saying, "Them kind of sto-ries are no good."Louis Gianfreda testified he was employed atRespondent's Casino for 3 months commencingsometimein February 1967. He referred to Matvayas a fine dealer and stated that on March 23, 1967,at the beginning of the shift, about 11 a.m., he wasstanding about 5 feet away from Matvay's table. Apatron came in and bet 3 or 4 paper dollars. Mat-vay dealt and won the hand, but did not pick up theplayer'sbet.Matvay picked up the cards andproceeded to deal another hand. On the next handthe player "busted," went over 21, Matvay pickedup the cards and paid the patron instead of pickingup the player's money. Gianfreda went over, tookthe cards from Matvay, showed where the playerhad 22 and said, "Take this money." Matvay said,"I made a mistake" and Gianfredasaid,"You made13Gianfreda's testimony to the contrary is not credited Gambino's andParavia's testimony on this point is confused and uncertain14Gianfreda's denial of this remark is not crediteda mistake on the hand before, too." Matvay thenpicked up the cards and started shuffling. Thepatron, in the meantime, had left the building. Gi-anfreda then told Gambino what had happened.When Paravia came in Gianfreda told him aboutthe incident and stated to Paravia that he was goingto terminate him. Paravia, according to Gianfreda,replied,"You are in charge here. Do as youplease."Gianfreda stated that Matvay, as a finedealer, might make a miscount possibly between 17or 18 but if a person is over 21,-very seldom.On cross-examination, Gianfreda stated that hebecame aware of union talk "around the joint"within a day or two of his employment becausethere was "talk all over," that he does not ter-minate a dealer for a mistake; that he expects inex-perienced dealers to make mistakes but when twomistakes in succession are made he puts a stop to it;that capable dealers like Matvay are not expectedto make two mistakes; that in his judgment Matvaywas stealing in collusion with the patron;that heknew nothing about a pending Board election, thathe did not know that Matvay was a member of theUnion or that he had discussed Matvay's unionmembership and the election with Paravia or othersupervisory employees of Respondent.Paravia testified that when he arrived at theCasino on the morning of March 23, 1967, Gian-freda told him of the incident with Matvay. Gam-.bino and Matvay were then walking toward him;thatParavia, himself, toldMatvay he was ter-minated. On cross-examination he stated that Mat-vay did tell him that he made only one mistake buthe had to stay with Gianfreda's decision; that henever had a problem with Matvay before; that Mat-vay was one of his better dealers; that he noted onthe termination slip that Matvay was terminatedbecause of overstaffing, but that the auditor inmaking the report to the Nevada State EmploymentCommission reported Matvay as being dischargedfor misconduct and bad judgment.16Gambino, day shift pit boss, testified that heknew Matvay for about 15 years, that his work wasvery good and that he would consider Matvay a topprofessional dealer. On March 23, 1967, at Gian-freda's request he had Matvay relieved at the table.Gianfreda told him he wanted Matvay terminated.Gambino, because he was a close friend of Matvay,said, "Let me find out what this is all about." Hethen called Matvay over and questioned him aboutthe incident. Matvay insisted that there might havebeen only one hand in which he made a mistake, butnot two. After a short conversation, Matvay andGambino started to walk backto the gambling areawhen Paravia came into the Casino. According toGambino, Gianfreda, who was in the pit, told Mat-vay that he was terminated. Gambino then left butbecame aware of a disturbance in the pit a little1SA mechanic was defined as a dealer that cheats patronsCharging Party's Exh 8 CLANEBACH, INC., D/B/A CAROUSELlater between Gianfreda ard Matvay. He was notcertain but Paravia mayhavealso been there. Gam-bino testified that it was a matter of commonknowledge thatMatvzty was a member of theUnion; that before the pending Board election hesaid to Matvay, "John, you and I are good friends. Ihope you are with me." Gambino explained hewanted Matvay to "vote for the Club" and that theremark was made in a "joking"manner.Matvayreplied, "Suream for you a hundred percent." Oncross-examination, he testified he was the shift bossand that Gianfreda looked to him for guidance; thatParavia was not involved in the decision to ter-minateMatvay and that Gianfreda made out thetermination slip; that when he asked Matvay to bewith him on the election, Matvay said, "I am withtheUnion. I have got to vote with the Union."Gambino admitted having a similar conversationwith another employee, David Waggoner, termingit a "silly remark."I view the discharge of Matvay as one of the mostcruelmanifestations of discrimination because ofunion membership and activity that can be per-petrated by an employer upon an employee. Acharge of stealing in collusion with an accomplice,involving an acknowledged top professional dealersuch as Matvay, can bar him from future employ-ment in any casino. Such a charge, even if untrue,clearly has had the effect of preventing Matvayfrom securing permanent employment in thecapacity in which he is recognized as a top man.17The circumstances leading to the discharge hardlysupport the devastating charge leveled against Mat-vay.The evidence discloses that it was at thebeginning of the shift,11 a.m.,at a time when therewere few patrons in the Casino; that there was butone player at Matvay's table;" that only 3 or 4 dol-larswas involved, and Gianfreda was known byMatvay to be in a position to see what was occur-ring.19 In this setting, it seems extremely improbablethat Matvay would proceed to engage in a conspira-cy to fleece the Casino. Gianfreda, himself, testifiedthat if a dealer is stealing nothing would be saiduntil enough rope was given him to "hang" himself,unlessa large sum was involved. Clearly, even if Gi-anfreda thought Matvay was stealing, he would not,in the exercise of good judgment, intercede whenonly 3 or 4 dollars was involved. Certainly muchhigher stakes would be reached if in fact there wascollusion and from his vantage point Gianfredawould have waited for that to happen. I rather viewthe entire incident as a thinly disguised pretext todischarge Matvay for, his known union membership.I believe that Gianfreda was designated by Paraviaand Gambino to discharge Matvay on the slightestpretext that presented itself. Gianfreda's selection" Paravia's painful awareness of these facts is noted by his testimony thathe reported Matvay's discharge due to "overstaffing "" Gambino testified there were two or three.However, Matvay and Gi-anfreda agreed there was only one.w In view of Matvay's credited testimony that he had been closely -watched by Gianfreda prior to March 23, 1967, and that there were few347of this incident reveals his own anxiety to fulfill hismission. Recognizing Matvay as a top dealer, I be-lieve thatmistakesof the kind charged to himwould be rare and I do not credit Gianfreda'stestimony thatMatvaymade two consecutivemistakes.Matvay,whom I credit,testified hemayhave made one, but did not make two. However,even if he made two, as I have stated above, I donot believe that Matvay would have been calledand accused of stealing because of the trifling suminvolved. Certainly the Casino would not wish tolose and stigmatizea valuable employee by levelingsuch a serious charge without much more convinc-ing proof.Yet Paravia testified that he accepted Gi-anfreda's decision without question. However, theevidence shows that, in fact, Gianfreda was quiteuncertain and that in fact he did not discharge Mat-vay but Paravia did. It appears, therefore, that Gi-anfreda felt that he needed Paravia's and Gam-bino's approval and concurrence in effecting thedischarge because of the flimsy nature of the in-cident. Gambino's role in Matvay's discharge and inthe Casino is readily ascertained by his demeanorand testimony. Gambino on the witness stand ex-uded personality, accompanied each statement witha chuckle and a smile, conveniently removed him-self from the area of the actual discharge, andreferred to his interrogation concerning union ac-tivity of Waggoner as "silly" and to that of Matvayas "joking." In my appraisal of Gambino, he is farfrom the friendly person he outwardly portrays andIbelieve that he wields far more influence andpower in the Casino than he cares to admit or thatwas testified to by other Respondent witnesses.Gambino professes to be Matvay's friend as well aseveryone else's friend but, nevetheless, he is theday-shift boss, has supervisory authority over allother pit bosses and boxmen and was in a positionto countermand Gianfreda'srecommendation todischarge Matvay. Despite his professed friendshipof 15 years with Matvay, despite the fact that he,alone, had heard both versions of the incident,Gambino did not intercede in Matvay's behalf be-fore Paravia. I conclude that Gambino did not in-tervene because Matvay was a marked man andthatGambino was a party to the arrangementwherebyMatvay would be discharged on theslightest pretext. In takingMatvay aside, his firstwords to Matvay were, "What are you doing to me,John?" Thus, Gambino assumed Matvay's guilt andforeclosed any possible acceptance of Matvay'scontention that he made one innocent mistake. Atthe same time the expression conveniently servedas an excuse for not exertingefforts in Matvay's be-half even though he was at the same time professinghis friendship for Matvay. I believe that it is fair topatrons in the Casino, it is clear to me that Matvay was aware he was underGianfreda's observation at the time he was dealing. Moreover,Matvay,with his experience of Las Vegas casinos, was well aware of the ability ofpit bosses to see cards through mirrors and other means at such shortdistances. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDinfer that when Matvay, a day or two before March23, 1967, refused Gambino's request to voteagainst the Union, Respondent's management de-cided to discharge Matvay on the slightest pretext.Gianfreda was the supervisor to whom this chorewas delegated. Gianfreda's testimony in which hedenied any knowledge of Matvay's union member-ship is incredulous in view of his own testimony aswell as that of Gambino and Paravia concerning theunion talk and activity at Respondent's establish-ment.In this connection, I have considered the follow-ing: (a) The October 1966 incident when Paraviaperemptorily transferred Matvay to the less desira-ble swing shift after Gambino learned that Matvaywas notifying employees of a union meeting, (b)Paravia's remark to Matvay, "Who is running theclubme or the union?", (c) Paravia's remark toMatvay that Gambino informed him how Matvaywas going to vote and that apparently he did notcare about his job, (d) Gianfreda's obscene remark,"See what the f- Union could do for you now,"and (e) Paravia's attitude toward Matvay's failureto secure and hold other employment after hisdischarge. If Paravia had a bona fide belief thatMatvay had been in collusion with a patron tocheat Respondent, he would not be concerned withMatvay's failure to secure other employment, hewould not have assigned "overstaffing" as a reasonforMatvay's discharge and he would have con-tested Matvay's drawing of unemployment compen-sation by supporting before the Nevada Employ-ment Commission his accountant's report that Mat-vay had engaged in misconduct.Consideration of all the circumstances leads meto conclude that Matvay was discharged because ofhis known union sympathy and activity and that thealleged "cheating" incident was a contrived pre-text.4.Thedischargeof Alton G.Mills, Jr.Alton G. Mills, Jr., a dice, roulette, and 21dealer,was employed at Respondent's establish-ment from April 1, 1965, until terminated on April14, 1967. There was no direct admission that Millswas known by any Respondent supervisors to be amember or adherent of the Federation. Millstestified that he became a member of the Union inMarch 1967, obtaining a card from Foster. Approx-imately 2 days before March 21, 1967, the datewhen the Board election was scheduled to be held,Mills had a conversation with Gambino. GambinotoldMills that what he was saying to him wasstrictly off the record and then added, "It doesn'tmean anything to me, but I would like to know,what do you think about the election?" Mills asked,"What do you mean?" Gambino in turn asked,20The record shows that dealers are sometimes subjected to a"shakedown" when suspected of hiding chips on their person However,the practice is to make such a search in private rather than in public"How are you going to vote?" Mills said that he dienot know. Thereupon Gambino asked his opinionas to how the election was going to go. Millsreplied, "Well, in my opinion', I think 95 percent ofthe dealers will vote for the union." Mills furthertestified that about March 27 or 28, 1968, he wasdealing a full 21 game, in that all seats at his tablewere occupied by players. Gianfreda, the pit boss,approached him from the rear, and placed hishands over the front of his body, down the front ofhis legs.Mills in describing the incident stated,"Lou Gianfreda approached me from the rear,shook me down from my shoulders to my shoes."Gianfreda, while doing this, remarked, "Look, Jackthinks this is funny." Jack was a person seatednearby watching the 21 game.20Mills further testified that on April 14, 1967, hecommenced to work at 11 a.m., opened his tableand spread the cards. Mills' father then camethrough the door, walked over to the table, and ad-dressed Gianfreda, saying, "Lou, you should knowwhat you are doing when you shake somebodydown." Gianfreda denied he shook anyone downand asked whom he had shaken down. Mills thenlooked at Gianfreda and said, "Me." Gianfreda de-nied it and asked whether Mills was referring to theday he was "kidding." Whereupon Mills said, "Whyshould you kid with me? You don't even know me.You just came to work in the place. I have beenhere for 2 years, and you have been here 10 days.You don't know me." At this point Mills' father leftand Mills and Gianfreda continued to argue thematter, when Gianfreda said, "If I want to shakeyou down in the pit21 a hundred times a day, I willdo it." Mills said, "No, you won't. Don't you try it."Gianfreda then said, "You are fired." Mills said,"OK," unbuckled his apron and turned around towalk out when Gianfreda said, "Union punk."As Mills was walking out Gambino said to him,"Look, let me talk to Rockie22 when he comes in.Maybe this can be straightened out." Mills replied,"Mike, I am angry. The best thing for me to do is totake a walk and come back and see Rocky." Millscame back later and saw Gambino who said, "Al-ton, I am sorry. Lou got to Rockie first."Gianfreda in his direct examination testified thatwhen he was opening the rack at Mills' table for the21 game about I1 a.m. on April 14, 1967, therewas an elderly man screaming at him. The mansaid, "If you ever shake my son down again I amgoing to come after you." Gianfreda asked Mills,"Who is this guy?" Mills replied that it was hisfather. Gianfreda then said, "Tell your daddy to getout of here. You are fired." Gianfreda denied thatthere was any other conversation with Mills. WhenParavia came in Gianfreda told him that he had ter-minated Mills because Mills' father had threatened21An area in full view of the public where the pit boss stands to overseethe tables12 Paravia CLANEBACH, INC., D/B/A CAROUSELhim. Gianfreda denied that he had "frisked" or"shaken down" Mills and that he would not dosuch a thing in the presence of customers. Gian-freda also disclaimed any knowledge of Mills' unionmembership or activity.On cross-examination,however, Gianfreda admitted that at the time ofdischarge he and Mills exchanged angry words con-cerning the occasion when Mills claimed he was "-frisked" or "shaken down." Gambino, in responseto a question whether he had a conversation withMills after Mills was terminated stated, "Not that Irecall."As Mills appeared to be a straightforward sincerewitnessalthoughan interested party in theproceedings, I fully credit his testimony. Mills' in-terrogation by Gambino, as testified to by Mills,stands undenied in this record and is fully credited.It is clearthat by revealing his opinion that 95 per-centof the dealers would vote for the Union, Millsopenly displayed his union sympathy. Moreover,Gambino's question as to how Mills would vote in-trudes on Mills' rights under Section 7 of the Act. Iinfer that Gambino informed Paravia concerningthis conversation, just as he did after his interroga-tion of Matvay. Mills, I find, was in fact "shakendown" a few days after this interrogation-in anobvious attempt by Gianfreda to create an incidentwhich would warrant Mills' discharge. ApparentlyGianfreda was unsuccessfulon this occasion butwhen Mills' father came in on April 14, 1967, toremonstrate with Gianfreda, the incidentwas seizedupon and Mills was summarily discharged. As Millshad been dealing for some 18 years and hadworked at Respondent's establishment withoutcomplaint for over 2 years, it would be rather sur-prising that the interchange with Mills' father wouldbe considered a cause for discharge of Mills underordinary circumstances. At any rate I have creditedMills' testimony that Gianfreda's final remark tohim was, "Union punk." This remark, in myopinion, establishes beyond doubt the true causeforMills' discharge. Gambino, strivingto maintainhis image as a friend to all, told Mills he would in-tercede in his behalf. However, Gambino latermerely informed Mills that Gianfreda had spokento Paravia before he could get to him, thus attempt-ing to excuse his failure to intercede. Gambino'stestimony that he did not recall any conversationwithMills after Mills' discharge is an equivocaldenial which is not credited. Gambino, as shift boss,inmy opinion, could have countermanded Mills'discharge if he so desired. He did not do so becauseMills,after being interrogated by Gambino asdescribed above, had been categorized by Gambinoas a union sympathizer, and therefore, like Matvay,subject to discharge on the slightest pretext.Ifind that Mills was discharged because of hisknown union sympathy and that the incident con-cerning his father was seized upon by Respondentas a convenient pretext to conceal the true reasonfor his discharge.3495.The discharge of Danny FosterAt the outset of the hearing the complaint wasamended without objection by Respondent counselto allege that Foster was discharged on April 9,1967.Foster, a dealer, commenced working at theCarousel in October 1965. He was a member ofFederation at the time he commenced his employ-1,nent and was on the Federation's executive board.Prior to being employed by Carousel he had been aFederation business agent. In October 1966, he wasone of the shop stewards appointed by the Union.Thereafter Foster was the chief organizer in theCarousel. Respondent conceded its knowledge ofFoster 's union activity and membership.Foster testified that on the day of his dischargeGianfreda, the pit boss, stood alongside him andwatched Pais work for a half hour before the shiftended. Foster completed the shift and as he wasabout to leave, Gianfreda told him that Paraviawanted to see him. He approached Paravia andinquired what he wanted and Paravia told him hewas being terminated. Foster inquired as to thereason and Paravia with a big wide grin, accordingto Foster's credited testimony, said, "Unsatisfacto-ry."Foster credibly testified that he had notreceived any written or oral warnings concerninghis work from any supervisor. Foster related that onApril 14, some days after his discharge, when hav-ing a cup of coffee in the Carousel, Paravia orderedhim off the premises saying, "If you come back inhere, you are going to get hurt bad, and take yourunion friends with you." A few days later Fosterreturned with Mike Pisaneilo, a business agent for aculinary union local. Gambino and Paravia at-tempted to eject him but Foster protested hewanted his paycheck. At first Gambino said thecheck was in the mail but someone at Paravia's orGambino's request found Foster's check in thecashier's cage and it was handed to Foster.On cross-examination Foster testified that he wasunemployed for 1-1/2 years prior to his employ-ment at Carousel, had worked prior to that forabout 2 years as a dealer in Las Vegas and has ap-proximately 15 years' experience as a dealer. Fosteradmitted that he had appeared, during the last 2 or3 years, in behalf of Federation in four previgus un-fair labor practice proceedings before the Board.Foster emphatically denied that he talked about theUnion at the gaming tables.Malice testified that once in a while Foster woulddiscuss the Union at the table and Malice would tellhim to keep quiet and do his work, and that Paraviain his presence, told Foster that there was no uniontalk allowed at the gaming table. He testified hesaw Foster pass out cards and that they were for theUnion, that it was common knowledge Foster waspushing for the Union.Jerry L. Garvin, a boxman since March 1967,testified that he was a member of Federation when 350DECISIONSOF NATIONALLABORr(ELATIONS BOARDhe was promoted to boxman; that he heard Paravia,Ayoub, and Malice reprimand Foster for talkingabout the Union at the gaming tables and that healso had reprimanded Foster for the same reason.He referred to one incident where he told Foster,"Knock it off, Danny, talk about it on your break.When you are on the table forget about it." Hethen explained that on this occasion discussion con-tinued in a "ribbing" manner.Itwas developed that Federation had filed acharge against Respondent alleging that Garvin hadbeen threatened with discharge after he waspromoted to a boxman if he voted in the scheduledBoard election. Garvin pleaded with the union offi-cials to drop the charge as he had been given abreak by Respondent and did not wish to endangerhis position. Garvin further testified that daring theperiod prior to the scheduled Board election it wascommon for dealers to discuss the election; that itwas the main topic of conversation on the premisesand that Foster was the only person that was firedfor that reason.Paravia testified he admonished Foster about fiveor six times about discussion of the Union at thegaming tables while a game was in progress. Hetestified that about 5:30 p.m. on the date Fosterwas terminated he heard Foster remark to anotherdealer while the dice game was in progress, "Don'tforget your union card." Paravia testified, "Withthis I had had it. I heard this, and couldn't go forany more of it." As a result he terminated Foster atthe conclusion of the shift. He further testified thatFoster, over a period of 6 to 8 weeks, had beentalking union at the tables and that he had warnedFoster that continuance of this conduct wouldresult in discharge; that the discharge warning hadbeen given 3 weeks before the date of discharge.On cross-examination Paravia testified that heheard other dealers discussing various outside mat-ters at the gaming table and he gave them warnings.In response to a series of questions by the Trial Ex-aminer, Paravia stated that he was unduly sensitiveto union discussion about the time of the dischargebecause of the pending election and that he re-garded union discussion as a more serious breach ofthe rule against talking of outside matters at thegaming tables.Ihave no difficulty concluding that Paravia,Ayoub, and Gambino, the top supervisors ofRespondent, were engaged in a not too subtle cam-paign against the Federation adherents. As part andparcel of this campaign, veteran employees weresingled out for discharge because of their union ad-vocacy, adherence, sympathy, and activity. Foster'sprominent position was well known to all con-cerned^as his organizing endeavors were carried onquiteopenly.The several incidents related byFoster and testified to by Malice, Cambino, andParavia, clearly indicate Foster's organizing activitywas confined to breaks and away from the gamingtables.Garvin's,Malice's, and Paravia's testimonywith regard to warnings, reprimands, and occasionswhen Foster talked about the Union was couchedin general terms, contained vague references to oc-casions when remarks were made and lacked ele-ments of specificity which would warrant relianceor confidence in the truth of their assertions. Froma composite of all the testimony, I conclude thatthere was on occasion considerable discussion atthe gaming tables concerning the forthcomingBoard election in which dealers as well as super-visorsparticipated and that there were jokingreferences made concerning the Union, both by su-pervisors and dealers. Although I do not creditParavia's testimony concerning the disconnectedphrase he allegedly overheard; the phrase, even ifcredited,would seem to indicate a jocularreference. The phrase, "Don't forget your unioncard," is by itself meaningless. Under the circum-stances, Foster's discharge because of the use ofthis innocuous phrase is a precipitate action thatrequires justification outside the particular incident.As I do not credit Respondent's witnesses thatFoster was repeatedly cautioned, reprimanded, andwarned about talking union at the gaming table, nordo I believe that he engaged in this activity to anyextent greater than was tolerated in others. I con-clude that Foster was discharged because of hi4known leadership and activity in Federation's at-tempt to organize Respondent's employees. Adischarge for the latter reason constitutes a viola-tion of Section 8(a)(3) and (1) of the Act. I sofind.D. 8(a)(1) Interference, Restraint, and CoercionThe evidence showed that Gambino unlawfullyinterrogated Matvay, Waggoner, and Mills concern-ing their union sympathy, adherence, and desires.Although, as detailed above, Gambino testified hewas joking when he interrogated Matvay and Wag-goner, I do not credit this assertion.Mills'testimony with regard to Gambino's solicitation ofMills' opinion of the results of the forthcomingelection, has been fully credited and was undeniedby Gambino.Accordingly, I find all three instances to con-stitute unlawful interference with and restraint andcoercion of employees in their right to engage inself-organization as guaranteed by Section 7 of theAct.Curtis Frock testified that although he was hiredas a shill, and paid shill wages, he actually was adealer at all times. He signed a union authorizationcard in April 1967 at Foster's request. Also duringApril 1967, he asked Foster for Hill's23 telephonenumber. Gianfredo apparently saw Frock talking toFoster and called Frock over to inquire what Fosterwanted. Frock replied that he asked Foster for atelephone number. Gambino, who was also in the23Hill was then president of Federation CLANEBACH, INC., D/B/A CAROUSEL351vicinity, then asked Frock to follow him. Theywalked to the rear of the restaurant where Gam-bino asked Frock what Foster wanted. Frock againreplied that he asked Foster for a telephonenumber. After they returned to the gambling area,Gambino said to Frock, "Mr. Foster is causing a lotof trouble down here: He's a Union man." Gam-bino added that if Frock joined any union, heshould join the Seafarers Union.I find the above to constitute a violation of Sec-tion 8(a)(1) of the Act in that it constituted inter-ference with and restraint and coercion of an em-ployee in his right to self-organization guaranteedby Section 7 of the Act.'Paravia's remark to Matvay, early in March,when he told Matvay, "I talked to Mike Sarge, andIheard the way you are going to vote. I guess youdon't like your job," constitutes an independentviolation of Section 8(a)(1). The statement con-veys a clear threat of discharge because of Matvay'sknown union sympathies.There was considerable testimony concerningtwo visits by Foster to Respondent's establishment.On one occasion Paravia ordered him out and onthe other he was jostled and prevented from walk-ing to the cashier's cage to inquire concerning hispaycheck. I do not find a violation of the Act oneitheroccasion, even though I credit Foster'stestimony that he was pushed and shoved. AsFoster was discharged on April 9, 1967, Respond-ent had a right to bar him from the premises. Theforce used on both occasions was not unreasonableunder the circumstances. I shall therefore dismissthe allegations of paragraph 5(e) and (f) of theconsolidated complaint.Foster testified to an incident in March 1967when an employee known as Robin Hood wassitting inthe restaurant area of the Respondentwith Foster and some other dealers. Foster gaveHood an authorization card. Foster saw Paravia waslooking in their direction and told Hood to go inthe men's room to sign the card and return it. Hooddid go into the men's room and was about to handthe card to Foster. Foster observed supervisorslooking in their direction, so he told Hood to takethe table in the rear and to pass the dues moneyand card to him. As he was doing this, Malice, aboxman, reached out his hand and said, "What isthat?"Hood said that he was joining the Union.Malice said, "You had better not do that now, youwill get into trouble, you had better wait until youare a full fledged dealer before you join theUnion." Hood withdrew the card and money anddid not join the Union then or later. Hood, at thetime, as a shill and break-in dealer, was in a catego-ry included in the appropriate unit approved by theRegional Director.Malice testified that he had a conversation withHood in the restaurant in March 1967. He deniedthat Foster was present. In Malice's version, Hoodasked him if it was a good thing to join the Unionand that he replied, first that it was none of hisbusiness and that he did not know if Hood couldjoin the Union as he wasn't sure whether one whowas not a qualified dealer could join.Ido not credit Malice's version.Inasmuch asMalice's own testimony shows that he was aware ofwidespread union activity, that there was considera-ble union talk in Respondent's establishment at thistime, and that he saw Foster passing out authoriza-tion cards on at least three different occasions, itappears to me his version of the conversation withHood is quite preposterous. As I have found Fosterto be a credible witness in other respects, while Ihave found Malice prone to place Respondent in amore favorable light, I credit Foster's account ofthe Hood incident.' I conclude that Respondent,by virtue of Malice's conduct at a time when he wasemployed by Respondent as a supervisor, violatedSection 8(a)(1) in that the conduct interfered withand restrained and coerced an employee from en-gaging in protected activity.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section II, above, have a close,intimate, and substantial relationship to trade, traf-fic,and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found above that Respondent did engagein and continues to engage in certain unfair laborpractices, I will recommend that it cease and desisttherefrom, and take certain affirmative action, in-cluding the posting of appropriate notices, designedto effectuate the policies of the Act.Counsel for Federation, the Charging Partyherein, urges as an appropriate remedy under, thecircumstances of this case, the inclusion of a bar-gaining order. The General Counsel did not join inthis recommendation and in effect opposed Federa-tion's request. Respondent opposed the issuance ofa bargaining order.During the course of the hearing, I ruled, overthe objection of Respondent and the General Counsel, that evidence was admissible in support ofFederation's request for the inclusion of a bargain-ing order in the remedy. I stated that, in myopinion, the General Counsel is in control of thecomplaint at all times prior to the commencementof the trial. However, once evidence is introducedestablishinga prima faciecase, the General Counselu This incident,while not specifically alleged as a violation was fullylitigated it also casts light on Foster's discharge.2Hood did not testify. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDisno longer in absolute control26 and certainly hecannot control the remedy.Inmaking the above ruling and permitting theCharging Party to adduce evidence in support of itsrequest for a bargaining order, I rely on the follow-ing:(1)GeneralMaintenance Engineers, Inc., 142NLRB 295. This concerned allegations of 8(a)(3)and (5). The General Counsel, after presenting aprima faciecase of these violations, sought towithdraw the allegations with respect to twospecific incidents. The Charging Party objected, butthe Trial Examiner allowed the withdrawal. TheBoard reversed the TrialExaminer'sorder and re-manded the matter for a further hearing on theseallegations,on the ground that the withdrawal ofthese allegations might have prejudiced ChargingParty's case,as it wasnot allowed to present rele-vant evidence and fully litigate its contentions withrespect to theseissues.(2) FritoCompany,WesternDivisionv.N.L.R.B.,330 F.2d 458, 465 (C.A. 9), where thecourt consideredwhether the Board has theauthority to amend the General Counsel's com-plaint and make a findingon issuesnot pleaded bythe General Counsel.The court stated:Once having elected to prosecute a com-plaint'before the Board, the General Counsel iscast in the role of prosecutor in a judicialproceeding. His authority as a prosecutor is notreviewable by the Board, but this authoritydoes not extend to control of the proceeding it-self.He cannot limit the scope of the decisionwhich may be rendered upon the evidence ad-duced.The court then ruled that the Board may amendthe charges over objection of the General Counselif "necessary to enable the Board to 'effectivelydischarge its duty to declare policy," reversing theBoard's holding to the contrary.27TheFritocasehas been cited in many recentcases for authority that the Trial Examiner maymake findings on matters not specifically pleaded,but raised by the issues.Montgomery Ward and Co.,160 NLRB 1729;Looney Sheet Metal Constr. Co.,Inc.,160 NLRB 1635;Reinforced Steelworkers,Local 426,164 NLRB 903;International Union ofUnited Brewery, Flour, Cereal, Soft Drink and Distil-leryWorkers of America,166 NLRB No. 97.In view of the flagrant violations of Section8(a)(1) of the Act described above and the dis-criminatory discharges of Langhorst, Matvay, Mills,and Foster, each of which constitutes independentviolations of Section 8(a)(1) as well as violations ofSection 8(a)(3) of the Act, I find that nothing lessthan a bargaining order can adequately restore thesituation which would have existed but for Respond-ent's unfair labor practices 28Ihave taken account of the Regional Director'sdismissalof Case 31-CA-582 which was a chargefiled by Federation alleging,inter alia,that Respond-ent unlawfully refused to bargain with Federationin violation of Section 8(a)(5) and (1). I havenoted, above, that this charge was dismissed onFebruary 21, 1967, and no appeal was taken to theGeneralCounsel from the Regional Director'sdismissal.However, the record discloses that noneof the events, described above in this Decision, andwhich I have found to constitute violations of theAct, were considered by the Regional Director. In-deed, the General Counsel, at the hearing, agreedthatallsuch eventswith the exception ofLanghorst's discharge, occurred after February 21,1967, the date the 8(a)(5) chargewas dismissed.Accordingly, I have given but little weight ' to thefact that the Regional Director refused to issue acomplaint on the refusal-to-bargain charge con-tained in Case 21-CA-582. On this record, thepropriety of a bargaining order is not eliminated bythe General Counsel's failure to join Federation inits request for the bargaining order. In the finalanalysis it is for the Board to determine in eachcase what remedies may be required to effectuatethe policies of the Act.29There is little doubt that this record establishesthat Respondent's unfair labor practices, as foundabove, were designed and aimed at destruction ofthe Union's majority status and discloses a disposi-tion to reject the collective-bargaining principle.30It is immaterial that the complaint does not allegethat Respondent refused to bargain with the Unioninviolationof Section 8(a)(5).31Despite theabsence of such an allegation, I believe that it isnecessary to order Respondent to bargain with theUnion because Respondent's unfair labor practiceshave dissipated the Union's admitted majority andmade a fair election impossible of attainment.32 Inthis posture of the case, it would be grossly unfairto compel the Union to submit to an election andthus, place Respondent in a position to reap thebenefit of its own unlawful conduct. Accordingly, Iwill recommend that Respondent be directed tobargain collectively with Federation upon request.Respondent having unlawfully discharged andthereafter having refused to reinstate employeesDanny Foster, John G. Matvay, Alton G. Mills, Jr.,and Frank Langhorst, I shall recommend thatzs P 151,1.3 of the record is hereby corrected so that the sentence willread"Once evidence is introduced,the General Counsel no longer is inabsolute control of the Complaint with respect to those matters that he hasalleged violations "27 In the instant case no amendment to the charges is necessary as onlythe remedy is affected.Y'Wausau Steel Corporation,160 NLRB635, enfd.377 F.2d 369 (C A.7 )." Fibreboard Paper Products Corp. v N.L.R.B.,379 U.S. 203, 216.30Western Aluminum of Oregon Incorporated, et al.,144 NLRB 1191,'1192.a'This is not to say that a refusal to bargain within the meaning of Section 8(a)(5) has or has not been established.'ZNorthwestEngineeringCompany, 158 NLRB 624, 629-630;FlomaticCorporation,147 NLRB 1304, 1307. CLANEBACH, INC., D/B/A CAROUSEL353Respondent offer them immediate and full rein-statement to their former positions, or, if any of thepositionsareunavailable - throughchange inRespondent'soperations, then to substantiallyequivalent positions,without prejudice to theirseniority rights and privileges, and make themwhole for any loss of pay that they may have suf-fered by reason of Respondent's discriminationagainst them, by payment to the aforesaid Foster,Matvay,Mills, Jr., and Langhorst of a sum ofmoney equal to that which they normally wouldhave received as wages from the date of their dis-criminatory discharge until the day that Respond-ent reinstates them, less any net earnings in the in-terim period. Backpay is to be computed on a quar-terly basis in the manner established by the Boardin F.W. Woolworth Company,90 NLRB 289, withinterest at the rate of 6 percent per annum to becomputed in the manner set_forth inIsis Plumbing& Heating Co.,138 NLRB 716.As the unfair labor practices committed byRespondent are of a character striking at the rootsof employees' rights safeguarded by the Act, I willrecommend that Respondent cease and desist frominfringing in any manner upon the rights guaran-teed in Section 7 of the Act.Upon the above findings of fact, and the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaging in com-merce within the meaning of Section 2(6) and (7)of the Act.2.American Federation of Casino and GamingEmployees and Culinary Workers Local 226 arelabor organizations within the meaning of Section2(5) of the Act.3.All casino employees, including dealers, kenowriters, keno runners, and shills employed by theEmployer at its Las Vegas, Nevada, location, ex-cluding all other employees, change girls, boothcashiers, office clerical employees, guards and su-pervisors as defined in the Act,1 constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act,as amended.4.On or about October 21, 1966, Federationwas designated by a majority of Respondent's em-ployees within the unit, described above, as theirrepresentative for collective-bargaining purposes,and Respondent, on or about October 21, 1966,recognized Federation as the exclusive bargainingrepresentative of its employees in said unit.5.By virtue of Section 9(a) of the Act, Federa-tion has been, since on or about October 21, 1966,and continues to be the exclusive representative forcollective-bargaining purposes of Respondent's em-ployees in the unit found appropriate above and isentitled to recognition as such exclusive collective-bargaining representative with respect to the ratesof pay, wages, hours of work, and other terms andconditions of employment.6.By the discharge of Langhorst, Mills, Matvay,and Foster, Respondent violated Section 8(a)(3)and (1) of the Act.7.Through certain conduct, chargeable toRespondent, as detailed above, Respondent has en-gaged in interference with and restraint and coer-cion of employees in derogation of their rightsunder Section 7 of the Act and has thereby violatedSection 8(a)(1) of the Act.8.Allegations found herein not to constituteviolations of the Act are hereby dismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase, I recommend that Clanebach, Inc., d/b/aCarousel, its officers,agents,successors,and as-signs, shall:1.Cease and desist from:(a)Discouragingmembership inAmericanFederation of Casino and Gaming Employees, or inany other labor organization,by discharging or inany other manner unlawfully discriminating,againstany of its employees in regard to hire or tenure ofemployment or any term or condition of employ-ment.(b)Refusing upon request,to bargain collective-lywith Federation as the exclusive collective-bar-gaining representative of all the employees in theunitset forth and described in paragraph 3 of the"Conclusionsof Law" above.(c) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their right to self-organization, to form labororganizations,to join or assist Federation or anyother labor organization,to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.2.Take the following affirmative action which itis found will effectuate the policiesof the Act:(a)Upon request,bargaincollectivelywith,Federation as the exclusive representative of all itsemployees in the above-described unit.(b)Offerto reinstate Danny Foster,John G.Matvay,Alton G.Mills, Jr., and Frank Langhorst totheir former or substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges,and to make them whole in themanner described in "The Remedy" section of thisDecision for any loss of earnings suffered by themby reason of the discrimination against them."This is the unit found appropriateby theRegional Director in hisDirection of Election dated December 8, 1966. (G C. Exh. 4.)350-999 0 - 71 - 24 354DECISIONS OF NATIONAL(c)Notify any of the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(d) Preserve and, upon request, make availableto the Board or its agents, for examination an'copying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(e) Post at its plant in Las Vegas, Nevada, co-pies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the Re-gionalDirector for Region 31, after being dulysigned by the Company's representative, shall beposted by the Company immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 31,in writing, within 20 days from the date of receiptof this Recommended Order,35 what steps havebeen taken to comply herewith.3' In the eventthat this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."rs Inthe eventthat thisRecommended Order is adopted by the Board,thisprovision shall be modified to read. "Notify the Regional Director forRegion3 1, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discharge you or refuse toreinstate you because you join or help Amer-ican Federation of Casino and Gaming Em-ployees, or any other union.WE WILL NOT ask you whether you are for oragainst the Union.LABOR RELATIONS BOARDWE WILL NOT discriminate against you orthreaten you with discharge or with any otherkind of harm because you join or help a laborunion.WE WILL NOT in any other way interfere withyour rights:To organize yourselvesTo form, join, or help unionsTo bargain for your wages, hours, andworking conditions as a group throughrepresentatives chosen by youTo act as a group for aid or protectionconcerning matters dealing with your jobTo refuse to do any or all of thesethings.WE WILL, upon request, bargain with Amer-ican Federation of Casino and Gaming Em-ployees, concerning wages, hours, and workingconditions in the appropriate unit and, if agree-ment is reached, we will sign a contract. Theappropriate unit is:All casino employees, including dealers,keno writers, keno runners, and shills; ex-cluding all other employees, change girls,booth cashiers, office clerical employees,guards and supervisors as defined in theAct.WE WILL offer to Danny Foster, John G.Matvay,AltonG.Mills,Jr.,andFrankLanghorst immediate and full reinstatement totheir former jobs, or equivalent jobs, with all oftheir rights and all backpay due them.CLANEBACH, INC., D/B/ACAROUSEL(Employer)DatedBy(Representative) (Title)Note:We will notify any of the above-namedemployees if presently serving in the Armed Forcesof the United States of their right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 10th Floor Bartlett Building, 215WestSeventh Street, Los Angeles, California 90014,Telephone 688-5840.